Chancellor Desaussure.
This is a bill filed on behalf of the distributees of Lewis Mitchell’s estate, against Lewis Conner, the administrator, and the securities in the administration bond. Conner left the state after the bill was filed, without: answering it. The other defendants, securities in the adminis-ratio A bond, have answered the bill, and insist that they cannot be made liable, or a bill be sustained against them, until a decree should be made against the administrator. The circuit; court dismissed the bill against the securities. This decision is in conformity with the decided cases in this court. It is.founded in reason and justice.' The securities are liable only* on the. failure of the administrator to account and to pay: when, that default and its extent is judicially established, then the sureties may b.e pursued and made responsible. That has not been done in this case; consequently the bill against the sureties was properly dismissed. It is ordered and adjudged that the decrea of. the circuit court be affirmed.
CJmnceliors Gailjard, Wattes and.. Thompson, coqcurredt